Exhibit 10.1

AMENDMENT NO. 1 TO

PURCHASE AND SALE AGREEMENT

THIS AMENDMENT NO. 1, made and entered into effective as of January 22, 2017,
amends that certain PURCHASE AND SALE AGREEMENT dated August 25, 2016 (the
“Agreement”) by and between PDC TN/FL, LLC, a Delaware limited liability company
(the “Purchaser”), and Dover Motorsports, Inc., a Delaware corporation, and
Nashville Speedway, USA, Inc., a Delaware corporation (collectively, the
“Seller”).

WITNESSETH:

WHEREAS, the parties wish to provide for a sixty (60) day extension of the
Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

  1. Terms not otherwise defined herein shall have the meaning ascribed to them
in the Agreement.

 

  2. The Inspection Period in Section 4.4 is revised to be 210 days from the
Effective Date; Section 4.7 is revised so that the reference to 150 days now
reads 210 days; and Section 4.3 is revised so that the reference to 90 days now
reads 210 days.

 

  3. Except as modified above, the terms and conditions of the Agreement shall
continue in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.

 

PURCHASER:    

PDC TN/FL, LLC,

a Delaware limited liability company

    By:   /s/ Whitfield Hamilton       Whitfield Hamilton, Local Partner SELLER:
   

NASHVILLE SPEEDWAY, USA, INC.,

a Delaware corporation

    By:   /s/ Klaus M. Belohoubek      

Klaus M. Belohoubek,

Senior Vice President – General Counsel

   

DOVER MOTORSPORTS, INC.,

a Delaware corporation

    By:   /s/ Klaus M. Belohoubek      

Klaus M. Belohoubek,

Senior Vice President – General Counsel

 

1